DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The proposed reply filed on December 8th, 2021 has been entered. Claims 1-15 are pending in the application.

Claim Rejections - 35 USC § 102
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Farajidana et al. (US 2010/0238824 A1).
 
Farajidana et al. disclose systems and methods for feedback mechanisms for beamforming operation with the following features: regarding claim 1, a user equipment a user equipment comprising: a receiver configured to receive upper signaling and a current sub-frame (i.e. wireless communication system 200 including a base station 201a and one or more user equipment 201b (or a controller) receiving a downlink message 219 transmitted by the base station 201a, user equipment 201b may use a receiver 209 and reference signal (RS) ports 273 to receive and decode the downlink message 219), a controller configured to determine, based on the upper layer signaling, whether to use a common reference signal (CRS) or a demodulation reference signal (DM-RS) as a reference signal in channel estimation for demodulation (i.e. the downlink message 219, from the base station 201a, and the downlink message 219 may include downlink traffic 220 and  reference tones 221 which may include reference signals provided for the purpose of the feedback  concept in LTE-A or the reference signals provided for the purpose of the demodulation and feedback such as common reference signals (CRS), the downlink message 219 may use the common reference signal (CRS) for channel estimation for feedback or the demodulation reference signal (DM-RS) for channel estimation and feedback purposes, and first the user equipment 201b determines a mode for feedback data generation as the feedback data is generated using the determined mode, and then the user equipment 201b determines any one of a demodulation reference signal 
Regarding claim 9:
Farajidana et al. disclose systems and methods for feedback mechanisms for beamforming operation with the following features: regarding claim 9, a method in a user equipment comprising: receiving upper signaling and a current sub-frame; 
using a controller to determine, based on the upper layer signaling, whether to use a common reference signal (CRS) or a demodulation reference signal (DM-RS) as a reference signal in channel estimation for demodulation (Fig. 2, shows another wireless communication system with multiple wireless devices, see teachings in [0017-0018, 0029, 0053, 0056-0057 & 0077] summarized as “a method in a user equipment comprising: receiving upper signaling and a current sub-frame (i.e. wireless communication system 200 including a base station 201a and one or more user equipment 201b (or a controller) receiving a downlink message 219 transmitted by the base station 201a, user equipment 201b may use a receiver 209 and reference signal (RS) ports 273 to receive and decode the downlink message 219), using a controller to determine, based on the upper layer signaling, whether to use a common reference signal (CRS) or a demodulation reference signal (DM-RS) as a reference signal in channel estimation for demodulation (i.e. the downlink message 219, from the base station 201a, and the downlink message 219 may include downlink traffic 220 and  reference tones 221 which may include reference signals provided for the purpose of .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farajidana et al. (US 2010/0238824 A1) as applied to claim 1 and 9 above, and further in view of Noh et al. (US 20120033643 A1).

Farajidana et al. the claimed limitations as described in paragraph 6 above. Farajidana et al. do not expressly disclose the following features: regarding claim 2, wherein the controller is further configured to perform the channel estimation in accordance with the reference signal;
Noh et al. disclose a method of transmitting a reference signal in a radio communication system with the following features: regarding claim 2, wherein the controller is further configured to perform the channel estimation in accordance with the reference signal (Fig. (Fig. 53, a block diagram of a transmitter and receiver applicable to the present invention, see teachings in [0028, 0039, 0148 & 0360] summarized as “a 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Farajidana et al. by using the features as taught by Noh et al. in order to provide a more effective and efficient system that is capable of performing the channel estimation in accordance with the reference signal. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farajidana et al. (US 2010/0238824 A1) as applied to claim 1 and 9 above, and further and in view of Huang et al. (US 2011/0274026 A1).

Farajidana et al. the claimed limitations as described in paragraph 6 above. Farajidana et al. do not expressly disclose the following features: regarding claim 3, wherein the controller is further configured to determine, based on the upper layer signaling, whether the current sub-frame is an LTE-A sub-frame; regarding claim 11, further comprising determining, based on the upper layer signaling, whether the current sub-frame is an LTE-A sub-frame.

It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Farajidana et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of determining, based on the upper layer signaling, whether the current sub-frame is an LTE-A sub-frame. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 4 and 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farajidana et al. (US 2010/0238824 A1) and in view of Huang et al. (US 2011/0274026 A1) as applied to claim 1 and 9 above, and further in view of Jiang et al. (US 2012007/6063 A1).

Farajidana et al. and Huang et al. disclose the claimed limitations as described in paragraph 6 above. Farajidana et al. and Huang et al. do not expressly disclose the following features: regarding claim 4, wherein the controller is configured to determine whether the current sub-frame is the LTE-A sub-frame or a Multimedia Broadcast Multicast Service Single Frequency Network (MBSFN) sub-frame; regarding claim 12, further comprising determining whether the current sub-frame is the LTE-A sub-frame or a Multimedia Broadcast Multi cast Service Single Frequency Network (MBSFN) sub-frame.
Jiang et al. disclose a method and device for MBSFN sub-frame with the following features: regarding claim 4, wherein the controller is configured to determine whether the current sub-frame is the LTE-A sub-frame or a Multimedia Broadcast Multicast Service Single Frequency Network (MBSFN) sub-frame (Fig. 2, a composition diagram of a user physical resource determining device in the LTE-A system according to the embodiment of the present invention, see teachings in [0043] summarized as “LTE user equipment identifies that the MBSFN sub-frame is the physical resource of the LTE-A user according to the signaling of LTE-A from the current sub-frame, further reads the resource allocation indication, and receives its signals on the physical resource, LTE User Equipment (UE) will not receive the information of the MBSFN sub-
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Farajidana et al. and Huang et al. by using the features as taught by Jiang et al. in order to provide a more effective and efficient system that is capable of determining whether the current sub-frame is the MBSFN sub-frame. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 6 and 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farajidana et al. (US 2010/0238824 A1) as applied to claim 1 and 9 above, and further in view of Zhuang et al. (US 20120115470 A1).


Zhuang et al. disclose a user equipment terminal for transmitting an uplink control channel to a base station with the following features: regarding claim 6, wherein the controller is further configured to determine how many demodulation reference signals (DM-RSs) are to be estimated when the demodulation reference signal (DM-RS) is used for channel estimation (Fig. 2, shows a conceptual diagram illustrating a multiplexing scheme of control information into an uplink control channel in accordance with an embodiment of the present invention, see teachings in [0022-0023] summarized as “Fig. 2, illustrates a sub-frame structure having demodulation reference signals useable by a process according to some embodiments, see teachings in [0022-0023] summarized as “DMRS symbol 202 occurs at symbol position 3 in the sub-frame structure 200, while the DMRS symbol 204 occurs at symbol position 10 in the sub-frame structure 200, to determine channel conditions for the purpose of channel estimation techniques, two DMRS symbols 202 and 204 are exploited on a per-TTI basis, and so the number of DMRS varies with channel estimation”); regarding claim 14, further comprising determining how many demodulation reference signals (DM-RSs) are 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Farajidana et al. by using the features as taught by Zhuang et al. in order to provide a more effective and efficient system that is capable of determining number of DM-RSs for channel estimation. The motivation of using these functions is that it is more cost effective and dynamic.
  
Claims 7 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farajidana et al. (US 2010/0238824 A1) as applied to claim 1 and 9 above, and further in view of Kwon et al. (US 2012/0051451 A1).

Farajidana et al. disclose the claimed limitations as described in paragraph 6 above. Farajidana et al. do not expressly disclose the following features:: regarding 
Kwon (451) et al. disclose a method and apparatus for reporting feedback information using a CRS with the following features: regarding claim 7, wherein the controller is further configured to determine which downlink control information (DCI) format is used (Fig. 9, a diagram for another example of a process for a user equipment to report a channel information to a base station using a reference signal according to one embodiment of the present invention, see teachings in [0070-0071 & 0122-0123] summarized as “base station sends indication information including at least one of a target RS indicating a specific RS, which is to be used for channel estimation by a user equipment among CRS and DM-RS, and information on a channel information reporting scheme to be used by the user equipment to user equipment located within a cell or may be able to signal the indication information per user equipment, the DCI format may be differently interpreted or extended by the controller 1040 of the user equipment (fig. 10) to apply a different channel information reporting scheme”); regarding claim 15, further comprising determining which downlink control information (DCI) format is used (Fig. 9, a diagram for another example of a process for a user equipment to report a channel information to a base station using a reference signal according to one embodiment of the present invention, see teachings in [0070-0071 & 0122-0123] summarized as “base station sends indication information including at least one of a target RS indicating a specific RS, which is to be used for channel estimation by a user equipment among CRS and DM-RS, and information on a channel information reporting 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Farajidana et al. by using the features as taught by Kwon et al. (451) in order to provide a more effective and efficient system that is capable of determining which downlink control information (DCI) format is used. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noh et al. Farajidana et al. (US 2010/0238824 A1) and Kwon et al. (US 2012/0051451 A1) as applied to claim 1 and 9 above, and further in view of Chung et al. (US 2012/0114021 A1).
Farajidana et al. and Kwon et al. disclose the claimed limitations as described in paragraphs 6-8 above. Farajidana et al. and Kwon et al. do not expressly disclose the following features: regarding claim 8, wherein the controller is further configured to determine, based on DCI format, in which resource a data channel signal is received;
Chung et al. disclose a method and apparatus for configuring a transmission mode with the following features: regarding claim 8, wherein the controller is further configured to determine, based on DCI format, in which resource a data channel signal is received (Fig. 6, illustrates a structure of a downlink sub-frame, see teachings in [0069-0073] summarized as “control information transmitted through the DCI including 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Farajidana et al. with Kwon et al. by using the features as taught by Chung et al. in order to provide a more effective and efficient system that is capable of determining in which resource a data channel signal is received. The motivation of using these functions is that it is more cost effective and dynamic.
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/10/2022

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473